Citation Nr: 1229071	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to an extraschedular evaluation for service-connected residuals, to include muscle damage and orthopedic impairment, of the right thigh and hip due to a gunshot wound (GSW).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) for service-connected residuals of the right thigh and hip due to a GSW.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1966.  He received, among other medals and decorations, a Purple Heart as a result of an in-service GSW to the right thigh and hip.

In a September 1999 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California found that there was no clear and unmistakable error (CUE) in a December 1967 rating decision that failed to award an evaluation for the residual of muscle damage associated with the in-service GSW separate from the residual of orthopedic impairment associated therewith.  The Veteran appealed this determination.

The Board of Veterans' Appeals (Board) confirmed the aforementioned determination in an October 2002 decision.  The Veteran appealed this determination, this time to the U.S. Court of Appeals for Veterans Claims (Court).  

In an October 2004 Order, the Court found that CUE was not the appropriate context to address the Veteran's claim.  Rather, the Court found that the RO had deferred consideration of a separate evaluation for the residual of muscle damage in January 1967 and that the claim remained pending.  The Court reversed the Board's October 2002 decision to the extent it found otherwise and remanded the matter so that the pending claim could be adjudicated.  

Pursuant to the Court's Order, the Board referred the pending claim to the RO in April 2005.  Then, in a June 2006 decision by the RO in Reno, Nevada, a separate evaluation for the residual of muscle damage (inaccurately characterized as one for service connection) was denied.  The Veteran appealed this determination.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2008.  A transcript of the hearing is of record.

In September 2008, the Board remanded the issue of entitlement to a separate schedular evaluation for the residual of muscle damage for additional development.  

The Board found that this development fully or at least substantially had been completed in a December 2010 decision.  It was concluded therein that a separate schedular evaluation for the residual of muscle damage is prohibited under the rule against pyramiding since assigning such would involve consideration of the same symptomatology already considered in schedularly evaluating the residual of orthopedic impairment.  However, it next was concluded that the most favorable of these evaluations applies.  Consideration of the residual of orthopedic impairment, at least to some extent, thus was found necessary in addition to the residual of muscle damage (this indeed is reflected in how the issue was characterized).  

It was noted by the Board that a schedular evaluation of 100 percent had been assigned for the residual of orthopedic impairment for various periods such that no separate schedule evaluation for the residual of muscle damage could be assigned.  A separate schedular evaluation of 70 percent was granted for the residual of muscle damage for other periods through June 22, 1992, during which such was higher than the schedular evaluation for the residual of orthopedic impairment.  No separate schedular evaluation was assigned beginning June 23, 1992, as the 90 percent evaluation assigned for the residual of orthopedic impairment was the same as the evaluation for the residual of muscle damage.  The issue of entitlement to a higher evaluation for residuals of the right thigh and hip on an extraschedular basis finally was remanded for additional development.

This additional development fully or at least substantially has been completed, as set forth in more detail below.  Accordingly, adjudication of the aforementioned issue on the merits now may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination for this issue is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

Entitlement to a TDIU for residuals of the right thigh and hip due to a GSW has been added as an issue on appeal in accordance with recent caselaw.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a TDIU, "whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation").  The following determination for this issue also is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

It is notable that a 100 percent schedular evaluation was assigned effective April 28, 2006, for service-connected loss of use of both lower extremities via a May 2012 rating decision.  This evaluation subsumes all service-connected disabilities of the Veteran's legs to include his residuals of the right thigh and hip due to a GSW.  The rating decision indeed indicated that the single evaluation for the disability of loss of use of both lower extremities was in place of the separate individual evaluations for each of the disabilities affecting these extremities.  In other words, there no longer is a stand alone service-connected residuals of the right thigh and hip due to a GSW disability as of April 28, 2006.  It follows that an extraschedular evaluation and a TDIU on the basis of this service-connected disability for the period from the aforementioned date to present is moot.  Indeed, seeing that the Veteran attributes his unemployment to his right lower extremity disability alone, it stands that a claim for TDIU based on his other service connected disabilities is not for consideration.

Finally, by virtue of this decision, TDIU has been established for one service connected disability (the Veteran's right hip and thigh) from June 1, 1975, to July 16, 1975, and from December 1, 1998, to November 14, 2004.  Such raises the question of whether or not the Veteran would be entitled to special monthly compensation, if it were determined that the Veteran had additional service connected disabilities independently evaluated at 60 percent or more.  The issue is thereby referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  For the periods when the Veteran was not in receipt of a 100 percent schedular evaluation for his right lower extremity disability, his service-connected residuals of the right thigh and hip due to a GSW did not present such an exceptional or unusual disability picture that the available applicable schedular evaluation criteria were inadequate to describe his level of disability and symptomatology during period under consideration.

2.  The Veteran's service-connected residuals of the right thigh and hip due to a GSW met the minimum percent evaluation requirement of one service-connected disability evaluated as at least 60 percent during all periods under consideration.

3.  The evidence shows that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected residuals of the right thigh and hip due to a GSW alone for the periods under consideration from June 1, 1975, to July 16, 1975, and from December 1, 1998, to November 14, 2004; however, the evidence does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected residuals of the right thigh and hip due to a GSW alone for the periods from January 1, 1969, to May 31, 1975, from December 1, 1976, to January 8, 1981, from February 1, 1981, to February 7, 1982, and from August 1, 1983, to June 24, 1991.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for service-connected residuals of the right thigh and hip due to a GSW have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321 (2011).



2.  For the periods from June 1, 1975, through July 16, 1975, and from December 1, 1998, to November 14, 2004, the criteria for a TDIU for service-connected residuals of the right thigh and hip due to a GSW have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).

3.  The criteria for a TDIU for service-connected residuals of the right thigh and hip due to a GSW have not been met for the periods from January 1, 1969, to May 31, 1975, from December 1, 1976, to January 8, 1981, from February 1, 1981, to February 7, 1982, and from August 1, 1983, to June 24, 1991.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board herein grants a TDIU for a portion of the period on appeal.  This constitutes a full grant of the benefit sought during that portion.  Any duty to notify or duty to assist errors committed with respect to it accordingly were harmless and will not be discussed.  The Board herein denies an extraschedular evaluation as well as a TDIU for the rest of the period on appeal.  Thus, discussion of the duty to notify and the duty to assist is required in these regards.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to evaluation claims, generic rather than specific information of the evidence needed to substantiate the claim must be provided to the claimant.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability at issue and the effect that worsening has on employment.  Id.  Information on how disability evaluations and effective dates are assigned also must be provided.  Id.; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding in the context of a service connection claim that notice must be provided with respect to the degree and effective date of the disability).

Consideration, on a case-by-case basis, must be made as to whether a notice error is prejudicial or harmful to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning the holding in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), that all VCAA errors are presumed prejudicial unless VA shows that the essential fairness of the adjudication was not affected); see also Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A notice error does not cause harm if:  (1) the error is cured by actual knowledge on the part of the claimant, (2) a reasonable person could be expected to understand from the notice that was provided what is needed to substantiate the claim, or (3) the benefit sought cannot be awarded as a matter of law.  Sanders, 487 F.3d at 881.  Actual knowledge exists when statements or actions by the claimant or the claimant's representative demonstrate an awareness of what is necessary to substantiate the claim.  Vazquez-Flores, 22 Vet. App. at 37; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board's December 2010 discussion concerning notice applies with respect to an extraschedular evaluation.  Though what follows is somewhat different, the ultimate conclusion reached remains the same.  The Veteran was informed via letter dated in February 2006 of the criteria for establishing a higher evaluation.  He also was informed of the evidence required in this regard and his and VA's respective duties for obtaining evidence.  In a March 2006 letter, he was informed of how VA assigns disability evaluations and effective dates.  It was noted therein both that disability evaluations are assigned pursuant to an evaluation schedule except in rare cases not adequately covered by the schedule and that such evaluations include consideration of the impact on employment as well as daily life.  These letters accordingly addressed all notice elements.  Nothing more was required.  It follows that the July 2006 (incorrectly identified as July 2008 in the December 2010 decision) and June 2011 letters as well as the June 2010 supplemental statement of the case (SSOC) which included readdressing the disability rating and effective date notice elements went above and beyond what was necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to a TDIU, the aforementioned notice of the Veteran's and VA's respective duties for obtaining evidence and how VA assigns disability evaluations and effective dates is sufficient once again.  The Veteran has not received notice of the criteria or the evidence required in that regard, however.  Yet this is of no consequence because he has actual knowledge of this information.  Two factors lead to this conclusion.  

The Veteran has representation.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (holding that a claimant's representation by counsel "is a factor that must be considered when determining whether that [claimant] has been prejudiced by any notice error").  His current representative, identified above, has assisted him in substantiating claims since at least 1991.  Further, it appears that the Veteran himself has been a representative.  He collectively indicated in a June 2006 statement and VA medical examinations dated through the mid 2000's that he was a service officer "assisting other Veterans in obtaining VA benefits."  As entitlement to a TDIU is not a rare claim, it is entirely reasonable to assume that representatives with even minimal experience are aware of what is necessary for substantiation thereof.  A strong suggestion of such awareness on the part of both the Veteran's representative and he himself therefore is found.

Even if this suggestion is incorrect, discussed below is that the Veteran has been awarded as well as been denied a TDIU in the past.  Each such instance was prior to enactment of the VCAA.  No notice of the criteria for a TDIU as well as the evidence required in that regard therefore was supplied to the Veteran.  Nevertheless, the rating decisions and Board decision concerning a TDIU discussed the criteria for a TDIU as well as the evidence required in that regard.  In particular, a May 1984 Board decision denying a TDIU generally set forth the applicable laws and regulations.  They by and large have remained the same.  The aforementioned decision as well as a May 1992 rating decision discussed the pertinent evidence or lack thereof at these times as it related to a TDIU.  It follows from these previous experiences with adjudication of entitlement to a TDIU that the Veteran has an awareness of what is necessary to substantiate such entitlement.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  Id.

The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records (which contain many duplicate VA treatment records) are contained in his claims file or "eFolder."  They generally were obtained through VA's efforts, him submitting them on his own behalf, or both.  Updated VA treatment records from specific facilities and the SSA records were obtained by VA in compliance with the Board's September 2008 remand.  No private treatment records are contained in the Veteran's claims file or "eFolder."  VA's duty to assist does not apply in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).

As per the Board's September 2008 remand, a VA medical examination was afforded to the Veteran in April 2009.  It was deemed to be noncompliant with the examination specifications set forth in this remand, so a VA muscles examination was undertaken in April 2010.  The Board found this examination to be adequate in its December 2010 decision.  Of import at this juncture is that the examiner reviewed the claims file, interviewed the Veteran regarding his relevant history, symptomatology, and functional limitations, as well as performed a physical assessment.  The examiner also opined as to the Veteran's functional limitations.  All questions necessary to render the determination made herein thus were answered.  The examination accordingly once again is found to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Acknowledgement is given to the fact that the aforementioned VA muscles examination complete with opinion occurred recently whereas the period on appeal spans back to the mid 1960's.  A retrospective medical examination and/or opinion sometimes is necessary.  Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008).  Yet this is not the case here.  VA medical examinations are necessary only when the medical evidence of record is not sufficient to render a determination.  38 C.F.R. § 3.326.  By analogy, VA medical opinions also are necessary only when the medical evidence of record is not sufficient to render a determination.  The medical evidence of record, to include the April 2010 VA muscle examination with opinion and dated VA examinations to include some with opinions, provides sufficient detail for the Board to perform a fully informed evaluation of each of the issues on appeal throughout the entire timeframe under concern.  No retrospective medical examination or opinion therefore is necessary.

In addition to the aforementioned, the issue of entitlement to an extraschedular evaluation was referred to the Director of the Compensation and Pension (C&P) Service pursuant to the Board's December 2010 remand.  The Director rendered an opinion in April 2012.  It was based upon an independent review of the claims file.  

Discussion of the Veteran's February 2008 Travel Board hearing next is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a separate evaluation for the residual of muscle damage to the right hip and femur was stated by the undersigned Veterans Law Judge to be the sole issue at the hearing.  This sufficiently identifies entitlement to an extraschedular evaluation for residuals, to include muscle damage and orthopedic impairment (which was added by the Board in its December 2010 decision), of the right thigh and hip as an issue on appeal.  Indeed, it is reiterated that there is both a schedular and extraschedular component that must be considered for evaluation issues.  It also sufficiently identifies entitlement to a TDIU as an issue on appeal.  Both of the aforementioned issues were explained, as noted by the Board in its December 2010 decision, in that information was elicited from the Veteran concerning the severity of his residual of muscle damage to include its nature and history.  Also as noted by the Board in its December 2010 decision, no evidence that had been overlooked was revealed at the hearing.  It follows that there was no need to suggest submission of such evidence.

It finally is noted that the Veteran first requested consideration of his entitlement to a TDIU very recently in a June 2012 statement.  The above discussion reveals that sufficient evidence is of record in this regard.  Additionally, the Veteran has had adequate opportunity to submit evidence or argument in this regard.  A TDIU essentially equates to the ultimate impact on employment in that it signifies an inability for employment.  Set forth above was that the Veteran was first notified that the impact on employment is considered in assigning a disability evaluation several years ago with subsequent notifications thereafter.  Information from him concerning employment, to include the preclusion of such, could have been submitted during this timeframe.  He did not do so.

Significantly, neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  The Merits

The Veteran seeks both an extraschedular evaluation as well as either a 100 percent schedular evaluation or a TDIU for residuals of the right thigh and hip due to a GSW.  He points out that he was hospitalized numerous times over the years.  

At the outset, it is reiterated that the Veteran's entitlement to a schedular evaluation was decided by the Board in December 2010.  He did not file a timely appeal of the determination made therein, which was for an evaluation of less than 100 percent.  It thus has become final.  No consideration of the Veteran's contention that he merits a 100 percent schedular evaluation thus will be made herein.  This indeed is not among the issues on appeal listed above.

That leaves the issues that are listed, the Veteran's entitlement to an extraschedular evaluation and to a TDIU.  A few general rules apply to both of these issues.  First, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Second, the benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran accordingly prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.  Third, the Board must review the entire record but does not have to discuss each piece of evidence or discuss the evidence in detail.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

A.  Extraschedular

VA's Schedule for Rating Disabilities, set forth in 38 C.F.R. Part 4, shall be used for evaluating the degree of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  The Schedule contains Diagnostic Codes for disabilities and the criteria for a specific percentage evaluation for that disability.  These evaluations represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from the service-connected disability.  Id.

Such an evaluation, as it involves application of pertinent provisions of the VA's Schedule for Rating Disabilities, is referred to as a schedular evaluation.  "To accord justice" to the exceptional case where a schedular rating is found to be inadequate, the Under Secretary for Benefits or the Director of the C&P Service is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due to a service-connected disability.  38 C.F.R. § 3.321(b).  The governing norm in exceptional cases is a finding that there is such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  Id.  

In light of the above, the Court has held that there are three analytical steps concerning extraschedular evaluations.  Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate to describe the level of disability and symptomatology first must be made by the RO or Board.  Id.  If the schedular evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the C&P Service for consideration of an extraschedular evaluation.  Id.  

VA, to include the Board, indeed cannot assign an evaluation on an extraschedular basis in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Yet VA, to include the Board, may decide the propriety of an extraschedular evaluation if the Under Secretary or Director reaches a negative determination.  Floyd, 9 Vet. App. at 88; see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here, the Board here may decide the propriety of an extraschedular evaluation for residuals of the right thigh and hip due to a GSW.  The third of the aforementioned analytical steps previously was reached in that, as indicated above, referral to the Director of the C&P Service of the issue of entitlement to such an evaluation was directed in the December 2010 remand.  With respect to the first analytical step, it was noted therein that the Veteran's disability level and symptomatology may not be described adequately by the applicable schedular criteria because the 70 and 90 percent evaluations assigned thereunder for the residual of muscle damage correspond to an evaluation cap at the level equivalent to ankylosis of the hip.  It later was stated that "the rating schedule is inadequate to evaluate the Veteran's disability picture."  With respect to the second analytical step, acknowledgement was given to the fact that the Veteran has been hospitalized for multiple surgeries.  Interference with his employability therefore was found.  

The Director of the C&P Service noted in his April 2012 letter recent examinations from 2007 and 2009, outside of the period on appeal.  The Director also noted that the current evaluation of 90 percent is the same as the maximum allowable evaluation for amputation of the thigh and disarticulation of the leg with loss of extrinsic pelvic girdle muscles.  See 38 C.F.R. § 4.71a, Diagnostic Code 5160 (2011).  Citation was made to the amputation rule, which states that "the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed."  38 C.F.R. § 4.68 (2011).  Finally, the Director concluded that an extraschedular evaluation is not warranted.  See Smallwood v. Brown, 10 Vet. App. 93 (1997) (holding that consideration of entitlement to an extraschedular evaluation must still be undertaken when a Veteran is in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule).  Specifically, the Director concluded under the first of the aforementioned analytical steps that the Veteran's disability picture was not so exceptional as to render use of the regular schedular evaluation criteria inadequate.  With respect to the second analytical step, it was noted that the Veteran last was hospitalized for his right thigh and hip in 1982.

At the outset, the Board acknowledges that its previous position concerning the first analytical step is somewhat unclear.  The Board essentially determined, in its Remand, that both that the schedular evaluation criteria may not be adequate to describe the Veteran's disability level and symptomatology as well as that these criteria are inadequate.  It shall be presumed that the previous position is one of inadequacy given that referral to the Director was made as provided for by the third analytical step.  Such a presumption results in no prejudice to the Veteran.  Indeed, it is favorable to him as it provided for additional consideration and review of this aspect of his claim.  

In hindsight, and with further consideration of the evidence of record, to include the Director's April 2012 letter, the Board is now of the conclusion that the schedular evaluation criteria are adequate.  The Board now reverses its previous conclusion.  "A remand is in the nature of a preliminary order and does not constitute a final decision of the Board."  38 C.F.R. § 20.1100(b).  Conclusions set forth in a remand are not binding.  The Board may come to different conclusions later, which is the case here.  Such is done in this case as a result of a second careful review of the record, to include that of the well-articulated findings of the Director.

In its December 2010 decision, the Board noted that the Veteran's residual of orthopedic impairment was rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255, from 1966 when he was discharge from service until July 1975 when he underwent a hip replacement.  Diagnostic Code 5255 has addressed impairment of the femur since the onset of this timeframe.  It always has contemplated consideration of symptoms including fractures, malunion, nonunion, loose motion, and weightbearing with the aid of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (1966); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).  Residual of orthopedic impairment was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5174, beginning in 1975.  Though it stayed the same, this regulation later subsequently was redesignated as 38 C.F.R. § 4.71a, Diagnostic Code 5054.  It contemplates consideration of symptoms including weakness, pain, painful motion, limitation of motion, and the requirement to use crutches following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5174 (1976); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2011).

The Board further determined in its December 2010 decision that Diagnostic Codes 5313 through 5318 of 38 C.F.R. § 4.71a have been applicable with respect to the residual of muscle damage since 1966.  These Diagnostic Codes concern muscle injuries of the pelvic girdle and thigh.  They set forth evaluations for such injuries in conjunction with other regulations in the Schedule for Rating Disabilities.  Principal or cardinal symptoms of muscle injury have consisted of such symptoms as weakness or loss of power, fatigue, pain, and movement difficulties to include uncertainty and incoordination since 1966.  38 C.F.R. § 4.50 (1966); 38 C.F.R. § 4.56(c) (2011).  Symptoms such as impaired tonus, atrophy, tissue loss, and contraction abnormalities also have been contemplated since 1966.  38 C.F.R. § 4.56 (1966); 38 C.F.R. § 4.56(d) (2011).  

Comparison of these symptoms contemplated by the applicable schedular evaluation criteria and the Veteran's symptoms is not necessary for the entire period on appeal from 1966 to April 27, 2006.  Only his symptoms manifested from October 1, 1967, to July 16, 1975, from December 1, 1976, to January 8, 1981, from February 1, 1981, to February 7, 1982, and from August 1, 1983, to April 27, 2006, are relevant.  This is because a 100 percent schedular evaluation has been assigned for all other periods, as discussed below.  In other words, the Veteran was found to be totally disabled during these other periods.  See 38 C.F.R. § 3.340(a)(2).  No extraschedular evaluation can be awarded with respect to them since it cannot be found that the schedular evaluation criteria describing the level of disability and symptomatology as complete were inadequate.

During the aforementioned applicable periods, the Veteran occasionally denied pain but frequently complained of pain/soreness.  Usually he indicated he was in some pain, but sometimes he indicated he was in a lot of pain (July 1975 statements, January 2006 VA treatment records).  The Veteran also often complained of weakness or an impaired ability to bear weight on his right leg.  He initially reported an ability to bear 35 to 40 pounds of weight (November 1967 VA medical examination) but eventually reported a complete inability to bear weight (May 1998 VA medical examinations).  In addition, the Veteran occasionally reported stiffness, tingling, easy fatigability, his leg giving way, as well as feeling like his hip slipped out of socket/went out.

Findings made upon physical assessment during the aforementioned applicable periods include tenderness, crepitus, decreased reflexes, pain with movement, and decreased range of motion.  This decrease was characterized variously as some, minimal, and marked.  Sensory abnormalities periodically were noted (late 1980 to early 1981 VA treatment records, May 1998 VA medical examinations).  Weightbearing variously was noted to be slight (November 1967 VA medical examinations) and to be at approximately 50 percent (November 1968 VA treatment records).  It once was found that the Veteran could lift 20 pounds with his right leg but 100 pounds with his left (May 1998 VA medical examinations).  Muscle weakness or decreased muscular strength usually was present.  Strength was determined to be approximately 50 percent on one occasion (March 2006 VA medical examination).  Muscle atrophy/decreased muscle bulk of the right thigh and buttocks consistently was found.  Description of this atrophy ranged from moderate to marked.  Such was noted to be visible (March 2006 VA medical examination) and indeed was evident in photographs (dated in approximately April 1998).  

The Veteran often was found to have a limp or antalgic gait as a result.  He frequently was noted to use an ambulatory aid.  Crutches initially were mentioned, followed by a cane for a few years, crutches again for several years, and ultimately some use of a wheelchair.  X-rays initially showed a fracture with no definite union.  Nonunion/delayed union was noted thereafter, which X-rays confirmed in addition to a fracture.  Following the Veteran's hip replacement, X-rays periodically showed or findings were made of possible prosthesis loosening (January 1981 VA treatment record, February 1992 VA medical examination, May 1998 VA medical examinations).

Given the above, the Board finds that the symptoms contemplated by the applicable schedular evaluation criteria substantially overlap the Veteran's symptoms from October 1, 1967, to July 16, 1975, from December 1, 1976, to January 8, 1981, from February 1, 1981, to February 7, 1982, and from August 1, 1983, to April 27, 2006.  He predominantly complained of pain and weakness.  The predominant findings were of pain, decreased range of motion, decreased strength/ability to bear weight, muscle atrophy, use of an ambulatory aid, fractures, union problems, and possible loosening.  Pain, painful motion, limitation of motion, weakness/loss of power, atrophy/tissue loss, use of crutches and weightbearing with a brace, fractures, nonunion and malunion, and loose motion specifically are set forth as considerations under the criteria.  Only one complained of symptom and its corresponding findings indeed is not set forth, whether specifically or more generally, as a consideration under the criteria.  In this regard, the Veteran complained of tingling and sensory abnormalities sometimes were found.  Yet of import is that this complaint and these findings were relatively infrequent.  It further is unclear whether or not they are a residual due to a GSW.  Peripheral neuropathy of the right lower extremity indeed has been diagnosed and service-connected as associated with service-connected diabetes mellitus.  

The Board further finds that the applicable schedular evaluation criteria contemplate the severity of the Veteran's symptoms from October 1, 1967, to July 16, 1975, from December 1, 1976, to January 8, 1981, from February 1, 1981, to February 7, 1982, and from August 1, 1983, to April 27, 2006.  Diagnostic Code 5255 evaluated malunion as less severe than nonunion and nonunion without loose motion as less severe than nonunion with loose motion.  Diagnostic Code 5174/5054 establishes a minimum evaluation, a higher evaluation for moderately severe symptoms, and even higher evaluations for markedly severe symptoms.  Diagnostic Codes 5313 through 5318, in conjunction with the other regulations cited above, have provided and continue to provide for evaluations for slight, moderate, moderately severe, and severe impairment.  The severity of the Veteran's symptoms have been classified as ranging from minimal/slight, some, moderate, to marked.  Yet they have been evaluated as severe.  The Board's December 2010 decision indeed found this to be the case with respect to Diagnostic Codes 5313 through 5318 because the GSW caused an open/compound comminuted fracture with muscle damage.  38 C.F.R. § 4.72 (1966); 38 C.F.R. § 4.56(a) (2011).  

In addition to the above, the Board reiterates the Director's finding for the period from June 23, 1992, to April 27, 2006, during which a 90 percent evaluation equivalent to that for amputation of the thigh and disarticulation of the leg with loss of extrinsic pelvic girdle muscles was in effect.  The symptoms complained of by the Veteran and the findings made during this timeframe, as well as the severity of such symptoms and findings, were contemplated in light of the amputation rule.  The amputation rule is intended "to assure that the evaluation of the combined effects of even a severe musculoskeletal injury (including neurologic damage) will not exceed the evaluation for amputation, because, in general, all of these problems would be superseded or removed if an amputation were to be performed."  68 Fed. Reg. 7,002 (Feb. 11, 2003).  Any symptoms or findings with respect to the Veteran's existing right thigh and hip could not have been of greater severity than amputation of his right leg at the thigh, in other words.  

The Board, in sum, now finds that the Veteran's disability picture in terms of level of disability and symptomatology was not so exceptional that the applicable schedular evaluation criteria were inadequate.  This conclusion renders is unnecessary to proceed to determine whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization.  With the preponderance of the evidence against the Veteran's entitlement to an extraschedular evaluation for residuals of the right thigh and hip due to a GSW, the benefit of the doubt rule is inapplicable and the benefit sought is denied.

B.  TDIU

By way of history, the Board is well aware that it issued a decision in May 1984 wherein it denied entitlement to a TDIU as well as an increased rating for the Veteran's service connected right lower extremity disability.  While not stated explicitly, the Board appears to have denied TDIU on the basis that the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a), and that the award of a TDIU under 4.16(b) was not warranted.  All Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A.§7104; 38 C.F.R. § 20.1100.  

However, in the present case, as discussed in detail above, the facts of the Veteran's claim have changed.  The rating assigned to the Veteran's right lower extremity disability at the time of the May 1984 decision was 50 percent.   That rating has since been revised.  A 70 percent rating has been assigned since discharge for all periods other when a 100 percent rating was assigned.  Put another way, a new factual basis now exists for determining whether a TDIU was warranted.  Thus, given the Court's finding that a claim for a separate muscle evaluation remained pending since 1967, it is reasonable to construe that a claim for TDIU has remained alive since that time, and that the Board my consider the Veteran's TDIU claim on the new factual basis.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Two requirements must be satisfied for a Veteran evaluated at less than 100 percent disabled to be deemed totally disabled under the Schedule for Rating Disabilities.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent evaluation.  If there is one service-connected disability, it must be evaluated at 60 percent or more.  If there are two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of 1 or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of her service-connected disability or disabilities.  Id. 

Where the Veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the C&P Service because VA, to include the Board, cannot assign a TDIU on an extraschedular basis in the first instance.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88; Shipwash v. Brown, 8 Vet. App. 218 (1995); Stanton v. Brown, 5 Vet. App. 563 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).

Of note at the outset is that the Veteran was awarded a TDIU from October 1, 1967, to December 31, 1968, and from June 25, 1991, to September 22, 1997.  No discussion of these periods is necessary.  

Several service-connected disabilities exist with respect to the periods from August 1, 1966, to September 30, 1967, from January 1, 1969, to June 24, 1991, and beginning September 23, 1997.  As implied by the characterization of the issue on appeal, however, the only relevant service-connected disability for purposes of a TDIU is residuals of the right thigh and hip due to a GSW.  No jurisdiction exists to consider any other service-connected disability.  The Board's has jurisdiction only to review of questions of law and fact that have been appealed.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The sole issue appealed here was a higher evaluation, both on a schedular and an extraschedular basis, for residuals of the right thigh and hip.  It follows that "as part of [this] claim for increased compensation," the Board has jurisdiction over a TDIU just as it concerns residuals of the right thigh and hip.  Rice, 22 Vet. App. at 447.  

As a result of this limited jurisdiction, the Veteran's assertions with respect to his entitlement to a TDIU are of particular import.  "[T]he question of TDIU entitlement may be considered a component of an appealed increased-rating claim only if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased-rating claim.  If the [V]eteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim."  Vet. Aff. Op. Gen Couns. Prec. (VAOPGCPREC) 6-96.  Residuals of the right thigh and hip is the only service-connected disability asserted by the Veteran to render him unemployable.  It indeed is the only service-connected disability he discussed in reference to a TDIU.  That the Board's jurisdiction over a TDIU is constrained solely to consideration of this disability thus is not problematic.  

A 100 percent evaluation was in effect for the Veteran's service-connected residuals of the right thigh and hip due to a GSW, as implied in the above discussion on an extraschedular evaluation, from August 1, 1966, to September 30, 1967, from July 17, 1975, to November 30, 1976, from January 9, 1981, to January 31, 1981, and from February 8, 1982, to July 31, 1983.  It is reiterated that he thus already has been found to be totally disabled due to this service-connected disability during these periods.  See 38 C.F.R. § 3.340(a)(2).  It further is reiterated that a TDIU may be assigned only "where the schedular rating is less than total."  38 C.F.R. § 4.16(a).  The 100 percent schedular evaluation applicable for the aforementioned periods thus moots the issue of entitlement to a TDIU with respect to them.  Herlehy v. Principi, 15 Vet. App. 33 (2001). 

A 100 percent evaluation was in effect for the Veteran's service-connected right knee disability from September 23, 1997, to November 31, 1998.  Further, a 100 percent evaluation was in effect for his service-connected abdominal aortic aneurysm from November 15, 2004, to April 27, 2006.  It previously was concluded in VAOPGCPREC 06-99 that a TDIU may not be considered when a 100 percent schedular evaluation already is in effect for one or more service-connected disabilities.  See also Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  However, the opposite conclusion was reached in Bradley v. Peake, 22 Vet. App. 280 (2008).  Recognized therein was that no additional disability compensation may be paid when a total schedular evaluation for a particular service-connected disability is in effect.  Yet also recognized was that consideration of a TDIU for another service-connected disability or other service-connected disabilities may still be necessary so that a determination can be made regarding special monthly compensation (SMC).  VAOPGCPREC 6-99 was withdrawn in light of Bradley.  

VA indeed has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  In conformity with this duty, SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim."  Bradley, 22 Vet. App. at 280.  SMC is payable where there is a single service-connected disability evaluated as 100 percent and additional service-connected disability or disabilities independently evaluated at 60 percent or more.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Bradley thus suggests that a TDIU for a service-connected disability or for service-connected disabilities not evaluated at 60 percent or more must be considered notwithstanding the fact that a 100 percent schedular evaluation is in place for another service-connected disability because, if granted, SMC also would be granted.  Service-connected disability or disabilities evaluated at 60 percent or more along with a 100 percent schedular evaluation for another service-connected disability indeed would qualify for SMC without the need to consider a TDIU.

Here, consideration of a TDIU during the periods from September 23, 1997, to November 31, 1998, and from November 15, 2004, to April 27, 2006, for residuals of the right thigh and hip due to a GSW is unnecessary.  The above shows that such consideration is required only for purposes of determining entitlement to SMC.  Yet SMC already has been awarded.  It therefore already has been determined that the aforementioned 100 percent evaluations applicable in these timeframes were accompanied by additional service-connected disability or disabilities evaluated at 60 percent or more without consideration of a TDIU.

That leaves a TDIU for service-connected residuals of the right thigh and hip for the periods from January 1, 1969, to July 16, 1975, from December 1, 1976, to January 8, 1981, from February 1, 1981, to February 7, 1982, from August 1, 1983, to June 24, 1991, and from December 1, 1998, to November 14, 2004.  This disability was evaluated at 70 percent for the first four of these periods and at 90 percent for the last of these periods.  The minimum percent evaluation requirement of one service-connected disability evaluated at at least 60 percent accordingly was met in each.  As such, a TDIU may be awarded on a schedular basis.  The remaining question with respect to the above periods is whether the Veteran was unable to secure and follow a substantially gainful occupation as a result of his residuals of the right thigh and hip.

With respect to education, the Veteran has indicated having completed through the 10th grade (November 1992 SSA decision) as well as having the equivalent of a high school diploma (April 1993 TDIU application).  With respect to special training, he reported completing a rehabilitation program to be a microwave technician in 1982 (April 1993 TDIU application) and starting but failing to complete a paralegal program in 1993 (same, February 1993 VA medical examination).  The Veteran has had previous work experience in a variety of positions.  Conflict exists as to the precise dates for each of these positions.  Yet the majority of the record (namely an October 1968 statement, April and October 1981 TDIU applications, an August 1991 TDIU application, a November 1991 SSA record, a June 1992 ABM employer response to SSA, May 1998 VA medical examinations, an April 2005 VA medical examination, and May 2005 VA medical examinations) supports the following timeline.  The Veteran was a wood polisher and finisher for a limited period starting in late 1968.  He was the manager of various fast food restaurants from around late 1969 to the early to mid 1980's.  He additionally was a lumber yard clerk/foreman in the mid 1980's.  In the late 1980's, he became a bus driver.  He then went back to being a lumber yard clerk/foreman, retiring from this position around February 1991.  He did not work thereafter through November 2004, but did volunteer (August 2000 VA treatment record).

The Veteran reported in an October 1968 statement that his right thigh and hip bothered him in his work as a wood polisher and finisher but that this was not significant because he got to sit down most of the day.

VA treatment records dated in June and July 1975 document the following.  The Veteran did well following his initial right thigh and hip surgeries until May 1975.  Specifically, he was able to ambulate without assistance and without limitation on distance until this point.  It was determined that he was "not medically fit to be working at present" due to his right thigh and hip in June 1975, however.  

VA treatment records and a VA medical examination dated from mid to early 1981 as well as a November 1981 letter from employer PC similarly document another period of work difficulty due to the Veteran's right thigh and hip.  It was noted that he stopped working as a fast food restaurant manager in January 1981 and was only able to return for four days before stopping again in March 1981.  It was noted that he was unable to remain on his feet most of the day as required.  In April 1981, his treating physician recommended that he discontinue work as a restaurant manager since it was placing a great deal of stress on his right hip replacement.  The physician also precluded positions requiring standing or walking for more than 30 minutes, excessive stair climbing, repetitive bending, lifting more than 20 pounds, and squatting.  The examiner who conducted the June 1981 VA medical examination opined that the Veteran would have to make arrangements to change his occupation.  A second treating physician concurred in July 1981 with the precious preclusion of standing and walking for significant periods.  It was noted that these limitations should be permanent.

In an October 1981 statement, the Veteran indicated that his right thigh and hip symptoms prevented him from doing the manual labor he was qualified for with his limited education.  He further indicated that sedentary jobs were impossible because his right thigh and hip require him to take long rest periods and many absences.


An August 1982 VA treatment record contains the recommendation from one of the Veteran's treating physicians that his activity level should remain low due to his right thigh and hip surgeries and age.  Permanent limitations were imposed against lifting, pulling, pushing, stooping, running, and walking or standing longer than 10 minutes.

A VA treatment record dated in September 1983 reflects an assessment that, like in August 1982, the Veteran was unable to work because of his right thigh and hip.  The Veteran testified that he was unable to find a job where he could use his training as a microwave technician at a hearing that same month.

The Board's May 1984 decision denying a TDIU concluded that although the Veteran's treating physicians had imposed permanent limitations against performing activities requiring constant use of his right lower extremity, work involving performing other activities was possible.  Microwave technician was highlighted in this regard.  

June 1991 VA treatment records reveal that the Veteran was having difficulty finding employment.  These records and a letter from UPS reveal that he was medically unsuitable due to his right thigh and hip to be a mail carrier.  Specifically, the strenuous nature of the position was not compatible with the continued success of his hip replacement.  A physician advised that he avoid work requiring walking greater than 1/2 mile per day, squatting, climbing, or repeated heavy lifting while it was noted that mail carriers must engage in pushing, pulling, repetitive stretching and reaching, and heavy lifting.  This physician also advised sedentary employment.

In addition to the aforementioned limitations, a November 1991 SSA record and a February 1992 SSA medical examination, contain limitations against prolonged bending because of the Veteran's right thigh and hip and against kneeling, balancing, crouching, and crawling as a result of his right thigh and hip as well as his back.


ABM noted in its June 1992 response to the SSA that special consideration had been made for the Veteran in his position as a lumber yard clerk/foreman because he was incapable of doing physical work such as lifting.  It further was noted that he was terminated due to an attitude problem "probably connected to [his] physical problems."

The SSA found in its November 1992 decision that the Veteran's physical problems, primarily his right thigh and hip but also his right knee, preclude him from a significant range of sedentary work.  He was found completely disabled as a result of these problems in addition to posttraumatic stress disorder (PTSD) beginning in June 1991.

A March 1993 VA treatment record includes mention that prolonged sitting aggravates the Veteran's right thigh and hip symptoms.  The Veteran cited this as the reason he failed to complete paralegal special training in his April 1993 TDIU application.

In duplicate August and October 1998 statements, the Veteran indicated that he went back to work after his 1982 operation against medical advice.  He added that it was difficult to get his treating physicians to permit him to work.

The Board finds with respect to the period from January 1, 1969, to July 16, 1975, that a TDIU is not warranted through May 31, 1975 but is warranted beginning June 1, 1975.  By all indications, the Veteran was employed regularly and primarily as a fast food restaurant manager through May 1975 in this period.  It follows that he was not unable to secure and follow a substantially gainful occupation regardless of the state of his right thigh and hip.  He indeed reported some impact on his occupation immediately preceding the aforementioned period (and thus likely experienced the same impact during this period) but overall was noted to be doing well.  In June 1975, however, the Veteran was found to be "not medically fit to be working" as a result of his right thigh and hip.  This finding was not limited solely to his occupation as a fast food restaurant manager.  As such, it is construed to apply to all occupations.  An inability to secure and follow a substantially gainful occupation due to the right thigh and hip accordingly is found from June 1, 1975, to July 16, 1975.

The Board next finds that a TDIU is not warranted for any portion of the period from December 1, 1976, to January 8, 1981.  No notable pertinent medical evidence dated during this period was found.  However, it is sufficient here that all indications are that the Veteran regularly was employed as a fast food restaurant manager throughout the duration of this period.  It thus once again cannot be found that he was unable to secure and follow a substantially gainful occupation because of his right thigh and hip.

For the period from February 1, 1981, to February 7, 1982, the Board finds that a TDIU is not warranted.  This comports with the Board's May 1984 decision to the same effect.  That the Veteran was unemployed for at least some of this period is acknowledged.  That his right thigh and hip caused occupational impairment during this period is also acknowledged.  Yet being unemployed is not the same as being unemployable.  The impairment manifested indeed fell short of total.  It was determined by two physicians that the Veteran could not continue as a fast food restaurant manager primarily because of his inability to stand or walk for prolonged periods but also because he could not climb stairs for long, bend repeatedly, lift a moderate amount of weight, or squat.  However, neither of these physicians went so far as to find that the Veteran could not perform any work as a result of these limitations.  Implied from one physician's calling for a change in occupation indeed is a determination that at least some employment was possible.  

It is conceded that the aforementioned limitations would have significantly impaired manual labor positions, as the Veteran asserted.  However, they would not have significantly impaired sedentary positions.  The Veteran did not contend otherwise.  He rather pointed out his limited education and the need for long rest periods and many absences as precluding such positions.  Of import is that he previously was able to secure a mostly sedentary job as a wood polisher and finisher notwithstanding his limited education.  This job further was agreeable to his right thigh and hip.  Also of import, as pointed out by the Board in May 1984, is that the Veteran had received specialized rehabilitative training to become a microwave technician.  It follows that such a position, most likely sedentary in nature, took into account the limitations from his right thigh and hip.  With respect to long rest periods and many absences, it is notable that neither were referenced by physicians in discussing the Veteran's employability.  

The Board finds that a TDIU for the period from August 1, 1983, to June 24, 1991, is not warranted.  The pertinent medical evidence from this period is scant.  Yet once again, the Veteran by and large regularly was employed therein as a lumber yard clerk/foreman and bus driver.  Whether or not this was against medical advice, as he contends, or otherwise is inconsequential.  The Veteran was not unable to secure and follow a substantially gainful occupation regardless of the state of his right thigh and hip.  

Acknowledgement is given to the one indication in the medical evidence early during the period on appeal that the Veteran was unable to work because of his right thigh and hip.  To the extent he actually was unemployed around that time, most of the above discussion concerning the period from February 1981 to February 1982 applies.  The limitations against lifting, pulling, pushing, stooping, running, and walking or standing for even relatively short periods imposed on him as a result of his right thigh and hip specifically precluded jobs of a physical nature.  It indeed later was determined that he could not met the physically strenuous job requirements of mail carrier.  Never was it specifically determined that the Veteran was precluded from sedentary employment.  Rather, it later was determined that he could seek sedentary employment.  He had some previous experience working in such a job, which was successful in terms of his right thigh and hip, as well as specialized training related to microwaves for such a job.  That he was unable to get a position as a microwave technician does not equate to him being incapable of such a position.  Absent a finding that both physical as well as sedentary employment were impossible, no determination contrary to the Board's May 1984 decision may be reached.

Finally, the Board finds that a TDIU is warranted for the period from December 1, 1998, to November 14, 2004.  All indications are that the Veteran was not working during this period.  Discussed above was that his right thigh and hip already had precluded physical employment.  The SSA further determined that physical problems primarily including his right thigh and hip also made a significant range of sedentary employment impossible as of June 1991.  VA is not bound by any SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The ultimate determination that the Veteran was completely disabled indeed was based partially on consideration of PTSD which, although service-connected, is not for consideration here.  However, no apparent reason exists to dispute the determination made primarily with respect to the Veteran's right thigh and hip.  It indeed was noted by VA prior to the period of concern that prolonged sitting aggravates his right thigh and hip.  It thus is found, essentially echoing the SSA, that such aggravation likely precludes most if not all sedentary positions.  To the extent there are any available sedentary positions, such aggravation additionally precludes the special training necessary for someone of limited education like the Veteran to secure them.  He indeed asserted this to be the case with respect to paralegal training.  An inability to secure and follow a substantially gainful occupation due to his right thigh and hip accordingly is found.

Acknowledgement is given to the Veteran's belief that he was unemployable because of his right thigh and hip.  This belief was confirmed above for a brief time in 1975 and for the several years between late 1998 and late 2004 but was not confirmed for any other applicable period.  It is recognized with respect to these other periods lacking confirmation that lay evidence may provide sufficient support for a claim.  Barr, 21 Vet. App. at 307 (regarding service connection).  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).

The Veteran is competent to assert that he was unemployable during the aforementioned periods because he would have experienced such.  Id. (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He is not credible in this regard, however.  In weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  It is facially plausible that the Veteran was unable to secure and follow a substantially gainful occupation solely as a result of his right thigh and hip.  Yet his self-interest in gaining financially by asserting that this was the case has not gone unnoticed.  If his assertion is found to be both competent and credible, a TDIU could be granted.  Such a grant potentially could result in his receipt of VA compensation benefits.  The Veteran's assertion that he was unable to work because of his right thigh and hip further, and more importantly, is inconsistent with the other evidence.  Specifically, it was concluded above that he was capable of at least some forms of employment despite his right thigh and hip.  It further was recognized that he often was employed.  

In sum, the preponderance of the evidence supports the Veteran's entitlement to a TDIU for the periods from June 1, 1975, to July 16, 1975, and from December 1, 1998, to November 14, 2004, but is against his entitlement to a TDIU for the periods from January 1, 1969, to May 31, 1975, from December 1, 1976, to January 8, 1981, from February 1, 1981, to February 7, 1982, and from August 1, 1983, to June 24, 1991.  The benefit of the doubt accordingly is inapplicable.  A TDIU further is granted for the first two of the aforementioned periods and denied for the last four periods.



	

ORDER

An extraschedular evaluation for service-connected residuals of the right thigh and hip due to a GSW is denied.

For the periods from January 1, 1969, to May 31, 1975, from December 1, 1976, to January 8, 1981, from February 1, 1981, to February 7, 1982, and from August 1, 1983, to June 24, 1991, a TDIU for service-connected residuals of the right thigh and hip due to a GSW is denied.

For the periods from June 1, 1975, to July 16, 1975, and from December 1, 1998, to November 14, 2004, a TDIU for service-connected residuals of the right thigh and hip due to a GSW is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


